Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
	Claim 18 terminates with a semicolon instead of a period. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Froese (US 20120272945 A1), hereinafter Froese, in view of Tamura (JP 61128024 A), hereinafter Tamura, in view of Peoples (US 3111978 A), hereinafter Peoples.

Regarding claims 1, 7, and 10, Froese discloses a portable indirect liquid fuel fired heater for use with a liquid fuel supply, the heater comprising: 
a combustion chamber defining a combustion passage extending from a combustion inlet to a combustion outlet of the heater (“a combustion air passage 20 extending therethrough from an inlet 22 at the first end 16 to an outlet 24” paragraph [0044]); 
a burner assembly in communication with the combustion inlet of the combustion chamber (“The heater includes a burner assembly 38” paragraph [0046]), the burner assembly comprising (i) a liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply to the combustion chamber at a fixed fuel rate (“The pump 44 acts to pump fuel to an internal burner element at the combustion blower outlet for mixing combustion air with the fuel and igniting the fuel for combusting the fuel and producing heat” paragraph [0047]), and (ii) a combustion air blower arranged to deliver combustion air to the combustion chamber with the delivered fuel at a prescribed air rate for combusting the fuel in the combustion chamber to produce exhaust gases (“the burner assembly includes a combustion air blower 40” paragraph [0046]); 
a heat exchanger defining a heating air passage extending therethrough from a heating inlet to a heating outlet of the heater for receiving air to be heated therethrough, the heating inlet and the heating outlet of the heating air passage being separate from the combustion inlet and the combustion outlet of the combustion passage, the heat exchanger being in heat exchanging relationship with at least a portion of the combustion passage (“The housing further locates a heating air passage 26 extending from an inlet end 28 adjacent the first end of the heater to an outlet end 30” paragraph [0044]); 
the combustion chamber, the burner assembly, and the heat exchanger being commonly supported on a base frame so as to be arranged to be portable together with the base frame (“A suitable frame 34” paragraph [0045]).

    PNG
    media_image1.png
    508
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    394
    649
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    423
    507
    media_image3.png
    Greyscale

Froese does not disclose:
delivering the liquid fuel from the liquid fuel supply in an atomized manner;
a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame;
a combustion sensor in communication with the combustion passage so as to be arranged to sense an oxygen level in the exhaust gases that are produced by the combustion of the fuel in the combustion chamber; 
the combustion sensor being located downstream from a majority of the heat exchanging relationship between the combustion passage and the heating air passage; 
a damper member in adjustable communication with an inlet of the combustion air blower so as to be arranged to provide a variable flow restriction to the combustion air blower; 
an actuator operatively connected to the burner assembly damper member so as to be arranged to controllably vary a ratio of the air and fuel delivered by the fuel burner and the combustion air blower respectively to the combustion chamber by adjusting a position of the damper member so as to vary the prescribed air rate of the combustion air blower; 
a controller operatively connected to the combustion sensor and the actuator, the controller being arranged to operate the actuator responsive to the oxygen level sensed by the combustion sensor so as to maintain the sensed oxygen level at a prescribed set point level stored on the controller; 
a flow restriction in the combustion passage between the combustion sensor and the combustion outlet of the heater;
wherein the damper member is supported within a respective duct so as to be movable between an open position defining a maximum cross sectional flow area through the duct and a closed position defining a minimum cross sectional flow area through the duct; 
the minimum cross sectional flow area through the duct in the closed position of the damper member and the fixed fuel rate of the3 burner assembly defining a maximum fuel-to-air ratio of the heater that is arranged for starting the heater from an initial non-combustion state; or
wherein the damper member comprises a damper plate which is pivotally supported within the duct, the damper plate being oriented substantially perpendicularly to an axial direction of the duct in the closed position thereof and the damper plate being undersized relative to the duct such that a gap between a peripheral edge of the damper plate and walls of the duct define the minimum cross sectional flow through the duct in the closed position.

However, Tamura teaches:
a combustion sensor in communication with the combustion passage so as to be arranged to sense an oxygen level in the exhaust gases that are produced by the combustion of the fuel in the combustion chamber (“an oxygen concentration sensor (20)” page 1 of the translation); 
the combustion sensor being located downstream from a majority of the heat exchanging relationship between the combustion passage and the heating fluid passage (The figure shows element 20 positioned downstream from the majority of the heat exchange relationship); 
a damper member in adjustable communication with an inlet of the combustion air blower so as to be arranged to provide a variable flow restriction to the combustion air blower (“a fan (7) for forcibly supplying and exhausting the combustion chamber (2) is provided, and the fan (7) is made adjustable by the damper (23) of the opening (9)” page 1 of the translation); 
an actuator operatively connected to the burner assembly damper member so as to be arranged to controllably vary a ratio of the air and fuel delivered by the fuel burner and the combustion air blower respectively to the combustion chamber by adjusting a position of the damper member so as to vary the prescribed air rate of the combustion air blower (“an air amount controller (21) is provided in which the damper (23) is controlled by the servomotor (22) to send the theoretical amount of combustion air” page 1 of the translation); 
a controller operatively connected to the combustion sensor and the actuator, the controller being arranged to operate the actuator responsive to the oxygen level sensed by the combustion sensor so as to maintain the sensed oxygen level at a prescribed set point level stored on the controller (“The oxygen concentration in the universal firing chamber (2) is detected by the oxygen concentration sensor (20), and the air volume controller (21) detects excess or deficiency with the theoretical air volume according to this, and controls the air volume of the fan (7)” page 2 of the translation); and
a flow restriction in the combustion passage between the combustion sensor and the combustion outlet of the heater (The restriction above 20).

    PNG
    media_image4.png
    581
    547
    media_image4.png
    Greyscale

In view of Tamura’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the combustion air control as is taught in Tamura, in the heater disclosed by Froese.
One would have been motivated to include the combustion air control because Tamura states “The theoretical amount of air required for the above is controlled by the air volume of the fan (7), and the total combustion efficiency is greatly improved” (page 2 of the translation). Therefore, including the combustion air control taught by Tamura will improve efficiency in Froese.

Froese, as modified by Tamura, does not disclose:
delivering the liquid fuel from the liquid fuel supply in an atomized manner;
a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame;
wherein the damper member is supported within a respective duct so as to be movable between an open position defining a maximum cross sectional flow area through the duct and a closed position defining a minimum cross sectional flow area through the duct; 
the minimum cross sectional flow area through the duct in the closed position of the damper member and the fixed fuel rate of the3 burner assembly defining a maximum fuel-to-air ratio of the heater that is arranged for starting the heater from an initial non-combustion state; and
wherein the damper member comprises a damper plate which is pivotally supported within the duct, the damper plate being oriented substantially perpendicularly to an axial direction of the duct in the closed position thereof and the damper plate being undersized relative to the duct such that a gap between a peripheral edge of the damper plate and walls of the duct define the minimum cross sectional flow through the duct in the closed position

However, Peoples teaches:
delivering the liquid fuel from the liquid fuel supply in an atomized manner (“a fuel atomizing nozzle” column 3, line 69);
a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame (“The blower housing 104 has a pair of blowers 172” column 3, line 54);
wherein the damper member (“A damper blade 154” column 2, line 32) is supported within a respective duct (formed by opposite ends of scroll 88) so as to be movable between an open position defining a maximum cross sectional flow area through the duct and a closed position defining a minimum cross sectional flow area through the duct; 
the minimum cross sectional flow area through the duct in the closed position of the damper member and the fixed fuel rate of the3 burner assembly defining a maximum fuel-to-air ratio of the heater that is arranged for starting the heater from an initial non-combustion state (“A damper blade 154 is supported by a shaft 156 oscillatably supported on the plate 12. A rotary solenoid or the like 150 when energized moves the damper blade 14 to a choke position such as illustrated by dotted lines in FIG. 2 and by solid lines in FIG. 3 during the ignition of an oil fire, but opens to a pre-adjusted position as a result of de-energization of the solenoid once ignition has been established” column 2, line 32); and
wherein the damper member comprises a damper plate which is pivotally supported within the duct, the damper plate being oriented substantially perpendicularly to an axial direction of the duct in the closed position thereof and the damper plate being undersized relative to the duct such that a gap between a peripheral edge of the damper plate and walls of the duct define the minimum cross sectional flow through the duct in the closed position (Figure 2).

    PNG
    media_image5.png
    703
    495
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    663
    474
    media_image6.png
    Greyscale

In view of the teachings of Peoples, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
delivering the liquid fuel from the liquid fuel supply in an atomized manner;
a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame;
wherein the damper member is supported within a respective duct so as to be movable between an open position defining a maximum cross sectional flow area through the duct and a closed position defining a minimum cross sectional flow area through the duct; 
the minimum cross sectional flow area through the duct in the closed position of the damper member and the fixed fuel rate of the3 burner assembly defining a maximum fuel-to-air ratio of the heater that is arranged for starting the heater from an initial non-combustion state; and 
wherein the damper member comprises a damper plate which is pivotally supported within the duct, the damper plate being oriented substantially perpendicularly to an axial direction of the duct in the closed position thereof and the damper plate being undersized relative to the duct such that a gap between a peripheral edge of the damper plate and walls of the duct define the minimum cross sectional flow through the duct in the closed position as is taught in Peoples, in the heater disclosed by Froese.
Froese, as modified by Tamura, does not disclose an atomizing nozzle (The examiner notes that Froese is a liquid fuel type heater). Peoples teaches atomization of the fuel. The substitution of one known element (the fuel delivery nozzle of Froese) for another (the fuel delivery nozzle of Peoples) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the atomizing nozzle taught in Peoples would have yielded predictable results, namely, delivery of fine droplets of fuel for combustion (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).
One would have been motivated to include a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame because including a fan will produce forced convection which improves heat transfer.
Lastly, one would have been motivated to include:
wherein the damper member is supported within a respective duct so as to be movable between an open position defining a maximum cross sectional flow area through the duct and a closed position defining a minimum cross sectional flow area through the duct; 
the minimum cross sectional flow area through the duct in the closed position of the damper member and the fixed fuel rate of the3 burner assembly defining a maximum fuel-to-air ratio of the heater that is arranged for starting the heater from an initial non-combustion state; and 
wherein the damper member comprises a damper plate which is pivotally supported within the duct, the damper plate being oriented substantially perpendicularly to an axial direction of the duct in the closed position thereof and the damper plate being undersized relative to the duct such that a gap between a peripheral edge of the damper plate and walls of the duct define the minimum cross sectional flow through the duct in the closed position because Peoples suggests that the closed position (i.e. fuel rich) is more suitable for start up conditions.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Froese, in view of Tamura, in view of Peoples, and further in view of Hickam (US 3616408 A), hereinafter Hickam.

Regarding claims 8 and 9, Froese, as modified by Tamura and Peoples, discloses the heater according to claim 1. 

Froese, as modified by Tamura and Peoples, does not disclose:
wherein the oxygen level sensed by the combustion sensor comprises a partial pressure of oxygen within the exhaust gases; or 
wherein the combustion sensor includes a pump arranged to draw a sample from the exhaust gases in which combustion sensor is arranged to sense an oxygen level within the sample.

However, Hickam teaches:
wherein the oxygen level sensed by the combustion sensor comprises a partial pressure of oxygen within the exhaust gases (“In accordance with this invention, the oxygen involved in the combustion reaction is continuously sensed by an oxygen solid-electrolyte cell which is interposed in the gas involved in the reaction. A typical such cell is disclosed in application Ser. No. 279,466, filed to William M. Hickam on May 10, 1963 for device for Monitoring Oxygen Content of Gases, now U.S. Pat. No. 3,347,767. This Hickam application Ser. No. 279,466 is incorporated in this application by reference. Briefly, the oxygen solid-electrolyte cell includes a tube of an electrolyte material including zirconia and thoria and containing such oxides as calcium oxide, yttrium oxide and lanthanum oxide. The tube is coated on the inside and outside with porous platinum which is electrically conducting. The inside and outside coatings are insulated from each other and serve as electrodes. When the electrolyte is heated to a high temperature, between about 400° and 1,000° C. and the electrodes are connected in an electrical circuit, a difference of potential is produced in this circuit. The magnitude of this potential is dependent on the partial pressures of the oxygen on one side of the cell to the partial pressure of the oxygen on the other side; specifically, the partial pressures of the oxygen flowing through the tube to the partial pressure of the oxygen outside of the tube” column 1, line 47); or 
wherein the combustion sensor includes a pump arranged to draw a sample from the exhaust gases in which combustion sensor is arranged to sense an oxygen level within the sample (“To determine the quantity of oxygen in the flue gas, a portion of the gas is drawn through the tube 113 of the fuel cell 111 by a vacuum pump 131” column 4, line 7).

Froese, as modified by Tamura and Peoples, does not disclose the claimed type of oxygen sensor. Hickam teaches the claimed type of oxygen sensor. The substitution of one known element (The sensor of Tamura) for another (The partial pressure sensor of Hickam) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the partial pressure sensor taught in Hickam would have yielded predictable results, namely, a means for analyzing the exhaust to determine a fuel ratio (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claims 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Froese, in view of Tamura, in view of Peoples, and further in view of Kuhn (US 4508501 A), hereinafter Kuhn.

Regarding claim 11, Froese, as modified by Tamura and Peoples, teaches the heater according to claim 1. 

Froese, as modified by Tamura and Peoples, does not disclose wherein the combustion chamber comprises a multi-chamber combustion chamber including a primary chamber portion at the combustion inlet in communication with the burner assembly and a secondary chamber portion partitioned from the primary chamber portion between the primary chamber portion and the combustion outlet, the combustion sensor being located in the secondary chamber portion in proximity to the combustion outlet.

However, Kuhn teaches wherein the combustion chamber comprises a multi-chamber combustion chamber including a primary chamber portion at the combustion inlet in communication with the burner assembly (Within 5) and a secondary chamber portion partitioned from the primary chamber portion between the primary chamber portion and the combustion outlet (Between 5 and 6), the combustion sensor being located in the secondary chamber portion in proximity to the combustion outlet (“a detector 8 which responds to the oxygen gas partial pressure in the exhaust gas” column 3, line 42).

    PNG
    media_image7.png
    408
    632
    media_image7.png
    Greyscale

In view of Kuhn’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the combustion chamber comprises a multi-chamber combustion chamber including a primary chamber portion at the combustion inlet in communication with the burner assembly and a secondary chamber portion partitioned from the primary chamber portion between the primary chamber portion and the combustion outlet, the combustion sensor being located in the secondary chamber portion in proximity to the combustion outlet as is taught in Kuhn, in the heater as presently modified.
One would have been motivated to include wherein the combustion chamber comprises a multi-chamber combustion chamber including a primary chamber portion at the combustion inlet in communication with the burner assembly and a secondary chamber portion partitioned from the primary chamber portion between the primary chamber portion and the combustion outlet, the combustion sensor being located in the secondary chamber portion in proximity to the combustion outlet because Kuhn states “The burner mouth 4 is adjoined by the combustion tube 5 in which the combustion takes place. The exhaust gases are returned in a reverse stream in a jacket 6 concentrically surrounding the combustion tube, and preheat the combustion air in the heat exchange section of the radiant heating tube 1 adjacent the annular chamber 3.” Therefore, including a multi-chamber combustion chamber will preheat the combustion air.

Regarding claim 15, Froese, as modified by Tamura and Peoples, discloses the heater according to claim 1. 

Peoples further teaches wherein the combustion chamber is a multi-chamber combustion chamber including a primary chamber portion at the combustion inlet in communication with the burner assembly and a secondary chamber portion downstream from the primary chamber portion between the primary chamber portion and the combustion outlet, the secondary chamber portion including a plurality of baffles therein defining a sinuous path through which exhaust is directed (“Each flue 44 has a corrugated baffle 45 therein and the flues constitute a secondary heat exchanger” column 2, line 14).  

In view of the teachings of Peoples, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the combustion chamber is a multi-chamber combustion chamber including a primary chamber portion at the combustion inlet in communication with the burner assembly and a secondary chamber portion downstream from the primary chamber portion between the primary chamber portion and the combustion outlet, the secondary chamber portion including a plurality of baffles therein defining a sinuous path through which exhaust is directed as is taught in Peoples, in the heater as presently modified.
One would have been motivated to include wherein the combustion chamber is a multi-chamber combustion chamber including a primary chamber portion at the combustion inlet in communication with the burner assembly and a secondary chamber portion downstream from the primary chamber portion between the primary chamber portion and the combustion outlet, the secondary chamber portion including a plurality of baffles therein defining a sinuous path through which exhaust is directed because baffles create more surface area and therefore improve heat transfer to the air.

Froese, as modified by Tamura and Peoples, does not disclose the combustion sensor being located in the secondary chamber portion after the exhaust gases have already passed through a majority of the sinuous path defined by the baffles.

Kuhn teaches the combustion sensor being located in the secondary chamber portion after the exhaust gases have already passed through a majority of the secondary chamber (“a detector 8 which responds to the oxygen gas partial pressure in the exhaust gas” column 3, line 42).

In view of Kuhn’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the combustion sensor being located in the secondary chamber portion after the exhaust gases have already passed through a majority of the secondary chamber as is taught in Kuhn, in the heater as presently modified.
One would have been motivated to include the combustion sensor being located in the secondary chamber portion after the exhaust gases have already passed through a majority of the secondary chamber because placing the sensor after the majority of the passage will provide the most opportunity for the combustion to fully develop for an accurate reading of the oxygen remaining in the exhaust.

Regarding claim 17, Froese discloses a portable indirect liquid fuel fired heater for use with a liquid fuel supply, the heater comprising: 
a combustion chamber defining a combustion passage extending from a combustion inlet at a first end of the heater to a combustion outlet at a second end of the heater (“a combustion air passage 20 extending therethrough from an inlet 22 at the first end 16 to an outlet 24” paragraph [0044]); 
a burner assembly at the first end of the heater in communication with the combustion inlet of the combustion chamber (“The heater includes a burner assembly 38” paragraph [0046]), the burner assembly comprising (i) a liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply to the combustion chamber at a fixed fuel rate (“The pump 44 acts to pump fuel to an internal burner element at the combustion blower outlet for mixing combustion air with the fuel and igniting the fuel for combusting the fuel and producing heat” paragraph [0047]), and (ii) a combustion air blower arranged to deliver combustion air to the combustion chamber with the delivered fuel at a prescribed air rate for combusting the fuel in the combustion chamber to produce exhaust gases (“the burner assembly includes a combustion air blower 40” paragraph [0046]); 
a heat exchanger defining a heating air passage extending therethrough from a heating inlet to a heating outlet of the heater for receiving air to be heated therethrough, the heating inlet and the heating outlet of the heating air passage being separate from the combustion inlet and the combustion outlet of the combustion passage, the heat exchanger being in heat exchanging relationship with at least a portion of the combustion passage (“The housing further locates a heating air passage 26 extending from an inlet end 28 adjacent the first end of the heater to an outlet end 30” paragraph [0044]); 
the combustion chamber, the burner assembly, and the heat exchanger being commonly supported on a base frame so as to be arranged to be portable together with the base frame (“A suitable frame 34” paragraph [0045]); and
the combustion chamber comprising: (i) a primary combustion portion extending in a longitudinal direction from the combustion inlet at the first end of the heater to the second end of the heater in which the primary combustion portion receives the fuel from the fuel burner and the combustion air from the combustion air blower so as to be at least partially combusted in the primary combustion portion such that the exhaust gases are circulated along at least one primary longitudinal pass through the combustion chamber between the second end of the heater and the first end of the heater (Figure 3); (ii) a secondary combustion portion receiving the exhaust gases from an intermediate outlet of the primary combustion portion in which the secondary combustion portion includes one or more baffles defining a plurality of secondary longitudinal passes each extending longitudinally between the first end and the second end of the heater and arranged to direct the exhaust gases therethrough before reaching the combustion outlet at the second end of the heater (Figure 3).

Froese does not disclose:
the liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply in an atomized manner; 
a heating air blower supplying a flow of heating air through the heating air passage being commonly supported on the base frame; 
a combustion sensor in communication with the combustion passage so as to be arranged to sense an oxygen level in the exhaust gases that are produced by the combustion of the fuel in the combustion chamber; 
the combustion sensor being located downstream from a majority of the heat exchanging relationship between the combustion passage and the heating air passage; 
a damper member in adjustable communication with an inlet of the combustion air blower so as to be arranged to provide a variable flow restriction to the combustion air blower; 
an actuator operatively connected to the damper member so as to be arranged to controllably vary a ratio of the air and fuel delivered by the fuel burner and the combustion air blower respectively to the combustion chamber by adjusting a position of the damper member so as to vary the prescribed air rate of the combustion air blower; 
a controller operatively connected to the combustion sensor and the actuator, the controller being arranged to operate the actuator responsive to the oxygen level sensed by the combustion sensor so as to maintain the sensed oxygen level at a prescribed set point level stored on the controller; or
the combustion sensor being situated at the first end of the heater in communication with the secondary combustion portion downstream from two of the secondary longitudinal passes.

However, Tamura teaches:
a combustion sensor in communication with the combustion passage so as to be arranged to sense an oxygen level in the exhaust gases that are produced by the combustion of the fuel in the combustion chamber (“an oxygen concentration sensor (20)” page 1 of the translation); 
the combustion sensor being located downstream from a majority of the heat exchanging relationship between the combustion passage and the heating fluid passage (The figure shows element 20 positioned downstream from the majority of the heat exchange relationship); 
a damper member in adjustable communication with an inlet of the combustion air blower so as to be arranged to provide a variable flow restriction to the combustion air blower (“a fan (7) for forcibly supplying and exhausting the combustion chamber (2) is provided, and the fan (7) is made adjustable by the damper (23) of the opening (9)” page 1 of the translation); 
an actuator operatively connected to the damper member so as to be arranged to controllably vary a ratio of the air and fuel delivered by the fuel burner and the combustion air blower respectively to the combustion chamber by adjusting a position of the damper member so as to vary the prescribed air rate of the combustion air blower (“an air amount controller (21) is provided in which the damper (23) is controlled by the servomotor (22) to send the theoretical amount of combustion air” page 1 of the translation); 
a controller operatively connected to the combustion sensor and the actuator, the controller being arranged to operate the actuator responsive to the oxygen level sensed by the combustion sensor so as to maintain the sensed oxygen level at a prescribed set point level stored on the controller (“The oxygen concentration in the universal firing chamber (2) is detected by the oxygen concentration sensor (20), and the air volume controller (21) detects excess or deficiency with the theoretical air volume according to this, and controls the air volume of the fan (7)” page 2 of the translation).

In view of Tamura’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the combustion air control as is taught in Tamura, in the heater disclosed by Froese.
One would have been motivated to include the combustion air control because Tamura states “The theoretical amount of air required for the above is controlled by the air volume of the fan (7), and the total combustion efficiency is greatly improved” (page 2 of the translation). Therefore, including the combustion air control taught by Tamura will improve efficiency in Froese. 

Froese does not disclose:
the liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply in an atomized manner; 
a heating air blower supplying a flow of heating air through the heating air passage being commonly supported on the base frame; 
the combustion sensor being situated at the first end of the heater in communication with the secondary combustion portion downstream from two of the secondary longitudinal passes.

However, Peoples teaches:
the liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply in an atomized manner (“a fuel atomizing nozzle” column 3, line 69); 
a heating air blower supplying a flow of heating air through the heating air passage being commonly supported on the base frame (“The blower housing 104 has a pair of blowers 172” column 3, line 54); and
the first end of the heater downstream from two of the secondary longitudinal passes (Figure 1 shows that secondary longitudinal passes are divided).

In view of the teachings of Peoples, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
delivering the liquid fuel from the liquid fuel supply in an atomized manner;
a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame;
the first end of the heater downstream from two of the secondary longitudinal passes as is taught in Peoples, in the heater disclosed by Froese.
Froese, as modified by Tamura, does not disclose an atomizing nozzle (The examiner notes that Froese is a liquid fuel type heater). Peoples teaches atomization of the fuel. The substitution of one known element (the fuel delivery nozzle of Froese) for another (the fuel delivery nozzle of Peoples) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the atomizing nozzle taught in Peoples would have yielded predictable results, namely, delivery of fine droplets of fuel for combustion (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).
One would have been motivated to include a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame because including a fan will produce forced convection which improves heat transfer.
Lastly, one would have been motivated to include the first end of the heater downstream from two of the secondary longitudinal passes because division of the secondary passage will increase surface area and improve heat transfer.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Froese, in view of Tamura, in view of Peoples, and further in view of Barnett (US 5330719 A), hereinafter Barnett.

Regarding claim 16, Froese discloses a portable indirect liquid fuel fired heater for use with a liquid fuel supply, the heater comprising: 
a combustion chamber defining a combustion passage extending from a combustion inlet to a combustion outlet of the heater (“a combustion air passage 20 extending therethrough from an inlet 22 at the first end 16 to an outlet 24” paragraph [0044]); 
a burner assembly in communication with the combustion inlet of the combustion chamber (“The heater includes a burner assembly 38” paragraph [0046]), the burner assembly comprising (i) a liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply to the combustion chamber at a fixed fuel rate (“The pump 44 acts to pump fuel to an internal burner element at the combustion blower outlet for mixing combustion air with the fuel and igniting the fuel for combusting the fuel and producing heat” paragraph [0047]), and (ii) a combustion air blower arranged to deliver combustion air to the combustion chamber with the delivered fuel at a prescribed air rate for combusting the fuel in the combustion chamber to produce exhaust gases (“the burner assembly includes a combustion air blower 40” paragraph [0046]); 
a heat exchanger defining a heating air passage extending therethrough from a heating inlet to a heating outlet of the heater for receiving air to be heated therethrough, the heating inlet and the heating outlet of the heating air passage being separate from the combustion inlet and the combustion outlet of the combustion passage, the heat exchanger being in heat exchanging relationship with at least a portion of the combustion passage (“The housing further locates a heating air passage 26 extending from an inlet end 28 adjacent the first end of the heater to an outlet end 30” paragraph [0044]); and
the combustion chamber, the burner assembly, and the heat exchanger being commonly supported on a base frame so as to be arranged to be portable together with the base frame (“A suitable frame 34” paragraph [0045]).

Froese does not disclose:
the liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply in an atomized manner; 
a heating air blower supplying a flow of heating air through the heating air passage being commonly supported on the base frame;
a combustion sensor in communication with the combustion passage so as to be arranged to sense an oxygen level in the exhaust gases that are produced by the combustion of the fuel in the combustion chamber; 
the combustion sensor being located downstream from a majority of the heat exchanging relationship between the combustion passage and the heating air passage; 
the combustion sensor including an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature; 
a damper member in adjustable communication with an inlet of the combustion air blower so as to be arranged to provide a variable flow restriction to the combustion air blower; 
an actuator operatively connected to the damper member so as to be arranged to controllably vary a ratio of the air and fuel delivered by the fuel burner and the combustion air blower respectively to the combustion chamber by adjusting a position of the damper member so as to vary the prescribed air rate of the combustion air blower; or
a controller operatively connected to the combustion sensor and the actuator, the controller being arranged to operate the actuator responsive to the oxygen level sensed by the combustion sensor so as to maintain the sensed oxygen level at a prescribed set point level stored on the controller.

However, Tamura teaches:
a combustion sensor in communication with the combustion passage so as to be arranged to sense an oxygen level in the exhaust gases that are produced by the combustion of the fuel in the combustion chamber (“an oxygen concentration sensor (20)” page 1 of the translation); 
the combustion sensor being located downstream from a majority of the heat exchanging relationship between the combustion passage and the heating air passage (The figure shows element 20 positioned downstream from the majority of the heat exchange relationship); 
a damper member in adjustable communication with an inlet of the combustion air blower so as to be arranged to provide a variable flow restriction to the combustion air blower (“a fan (7) for forcibly supplying and exhausting the combustion chamber (2) is provided, and the fan (7) is made adjustable by the damper (23) of the opening (9)” page 1 of the translation); 
an actuator operatively connected to the damper member so as to be arranged to controllably vary a ratio of the air and fuel delivered by the fuel burner and the combustion air blower respectively to the combustion chamber by adjusting a position of the damper member so as to vary the prescribed air rate of the combustion air blower (“an air amount controller (21) is provided in which the damper (23) is controlled by the servomotor (22) to send the theoretical amount of combustion air” page 1 of the translation); 
a controller operatively connected to the combustion sensor and the actuator, the controller being arranged to operate the actuator responsive to the oxygen level sensed by the combustion sensor so as to maintain the sensed oxygen level at a prescribed set point level stored on the controller (“The oxygen concentration in the universal firing chamber (2) is detected by the oxygen concentration sensor (20), and the air volume controller (21) detects excess or deficiency with the theoretical air volume according to this, and controls the air volume of the fan (7)” page 2 of the translation).

In view of Tamura’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the combustion air control as is taught in Tamura, in the heater disclosed by Froese.
One would have been motivated to include the combustion air control because Tamura states “The theoretical amount of air required for the above is controlled by the air volume of the fan (7), and the total combustion efficiency is greatly improved” (page 2 of the translation). Therefore, including the combustion air control taught by Tamura will improve efficiency in Froese.

Froese, as modified by Tamura, does not disclose:
the liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply in an atomized manner; 
a heating air blower supplying a flow of heating air through the heating air passage being commonly supported on the base frame; or
the combustion sensor including an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature.

However, Peoples teaches:
the liquid fuel burner arranged to deliver liquid fuel from the liquid fuel supply in an atomized manner (“a fuel atomizing nozzle” column 3, line 69); and
a heating air blower supplying a flow of heating air through the heating air passage being commonly supported on the base frame (“The blower housing 104 has a pair of blowers 172” column 3, line 54).

In view of the teachings of Peoples, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
delivering the liquid fuel from the liquid fuel supply in an atomized manner; and
a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame as is taught in Peoples, in the heater disclosed by Froese.
Froese, as modified by Tamura, does not disclose an atomizing nozzle (The examiner notes that Froese is a liquid fuel type heater). Peoples teaches atomization of the fuel. The substitution of one known element (the fuel delivery nozzle of Froese) for another (the fuel delivery nozzle of Peoples) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the atomizing nozzle taught in Peoples would have yielded predictable results, namely, delivery of fine droplets of fuel for combustion (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).
One would have been motivated to include a heating air blower supplying a flow of heating air through the heating air passage, the heating air blower being supported on the base frame because including a fan will produce forced convection which improves heat transfer.

Froese, as modified by Tamura and Peoples, does not disclose the combustion sensor including an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature.

However, Barnett teaches the combustion sensor including an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature (“Oxygen analyzers are used extensively in industrial process control. When used in such control applications, these analyzers typically incorporate three major components- a zirconium dioxide sensor which produces a voltage output signal representative of oxygen concentration within the gas sample being analyzed, a heater to elevate the temperature of the sensor to a required operating temperature, and a heater control circuit to maintain the sensor temperature independent of environment” column 1, line 18).

In view of Barnett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the combustion sensor including an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature as is taught in Barnett, in the heater as presently modified.
One would have been motivated to include the combustion sensor including an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature because Barnett states that the oxygen sensors have an operating temperature. In order to achieve accurate readings, the sensor must reach the operating temperature. Therefore, including the integral electric heater will improve performance of the sensor.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Froese, in view of Tamura, in view of Peoples, in view of Kuhn, and further in view of Barnett.

Regarding claim 18, Froese, as modified by Tamura, Peoples, and Kuhn, discloses the heater according to claim 17. 

Froese, as modified by Tamura, Peoples, and Kuhn, does not disclose wherein the combustion sensor includes an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature.

However, Barnett teaches the combustion sensor including an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature (“Oxygen analyzers are used extensively in industrial process control. When used in such control applications, these analyzers typically incorporate three major components- a zirconium dioxide sensor which produces a voltage output signal representative of oxygen concentration within the gas sample being analyzed, a heater to elevate the temperature of the sensor to a required operating temperature, and a heater control circuit to maintain the sensor temperature independent of environment” column 1, line 18).

In view of Barnett’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the combustion sensor including an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature as is taught in Barnett, in the heater as presently modified.
One would have been motivated to include the combustion sensor including an integral electric heater therein arranged to operate a sensing element of the combustion sensor at a prescribed temperature because Barnett states that the oxygen sensors have an operating temperature. In order to achieve accurate readings, the sensor must reach the operating temperature. Therefore, including the integral electric heater will improve performance of the sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamlett (US 3549089 A)

    PNG
    media_image8.png
    354
    558
    media_image8.png
    Greyscale

Geniesse (US 2980334 A) 

    PNG
    media_image9.png
    636
    504
    media_image9.png
    Greyscale


Schneider (US 20120116589 A1) “A degree to which the air hander 110, 114, 174, 178 is operated, such as a degree to which the damper 110 is opened or the speed of the blower 114, may be adjusted up or down, based on measured the measured quantities”
Chua (US 20110183600 A1) “a small air gap 98 still exists around the outer peripheral edges of the damper plates 34a and 34b when the damper plates 34a and 34b are in the closed position”
Tanaka (US 20090025655 A1) 

    PNG
    media_image10.png
    633
    533
    media_image10.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762